Bassett, C. J.,
said that it was not material by whom the entries were made. It was still the book of the party and admissible under the Act of Assembly. The second objection he considered as fatal. He never would admit a book fabricated after the death of a man to prove charges which had no existance during the party’s life. It was rightly said the precedent would be extremely dangerous. Bad men might be encouraged to make accounts against the estates of deceased persons reflecting on the difficulty, nay the impossibility of detection, when the person who alone perhaps could have knowledge of the transaction was for ever removed out of the way.
Johns, J.,
said he was decidedly of opinion that the book was inadmissible and that he fully concurred in what had been said by the Chief Justice as to the danger of admitting accounts not made till after the death of the party charged.
Book rejected.